Title: To Thomas Jefferson from William Carmichael, 17 December 1786
From: Carmichael, William
To: Jefferson, Thomas



Dear Sir
Madrid 17 Decr. 1786

I have the honor to inclose your Excellency two Letters which Mr. Barclay requested me to forward by the 1st. safe opportunity. None having offered until the present, the Return of the Duke of Vauguyon to Paris, you will find them of an old date.
Mr. Barclay wrote me the 20th. from Alicant. Before his arrival Mr. Lamb had gone to Minorca. He is therefore much at a loss with respect to his future proceedings, and I think it is probable he will soon return to France; unless he should receive Letters from you, that may direct his conduct. The Cte. D’Expilly is now at Carthagena on his way to Algiers, to which place he will be accompanied by the Envoys of Naples and Portugal. The Ambassador from the Latter to this court assures me that he has no expectation of concluding a peace with the Regency. The Cte. D’Expilly has promised me to continue his Attention to our Prisoners during his Stay at Algiers and I have also engaged the Consul of Spain who remains there on his return to take care of them. Advances have been made for their support, which ought to be refunded. I have no Letters from Congress, the Cte. de Florida Blanca tells me that he hopes the Treaty will soon be concluded. Mr. Gardoqui writes me to the same purpose. I am told the English Commercial Treaty with this Country goes on Slowly. The difference between this court and that of Naples still subsists,  altho many efforts have been made to reconcile the Father and Son. The Abrupt departure of the French Ambassador occasions various conjectures. All that I know with certainty on the Subject is, that he presented a Letter from his Sovereign to this, advising that his Ambassador having asked a Congé for six weeks for his private affairs he had granted it to him. The Cte. de Florida Blanca, on being questioned, answered to the purport just mentioned. The situation of our Affairs having taken another turn during the residence of this Ambassador, than what they were in the time of his Predecessor the Ct. de Montmorin, it has not been in my power without forwardness on my part to see him so often as I had occasion to see the Latter. He has always treated me politely and I have endeavoured as far as circumstances would permit to show Him those proofs of attachment which are particularly due from me to his Nation. He has ever expressed a great desire of cultivating your acquaintance and I suppose he will now have an opportunity. His Son the Prince of Carency engages to send this to your Excellency. He is a promising young Nobleman. Indeed the Family attachment of this great house does honor to the Individuals which compose it, and I fear there are very few similar Examples in high Life. An Article which I saw in the Gazette of Paris some time ago, gives me some uneasiness for your health. I have forwarded to Congress the answer of this Court to the Memorial of the Dutch Ambassador, of which I sent you Copy. I think the reflections, which accompanied this answer, convincing. I continue to receive from the Ct. de F.B. every proof that I can wish in my little sphere, of his desire to promote a good Understanding between our respective Countries. He is no Stranger to the difficulties which Congress encounter, and I seize every occasion of removing any impressions which such Information might make on him. With Sincere Wishes for your health and happiness I have the honor to be Your Excys. Obliged & Obedt. Hble. Servt.,

Wm. Carmichael

25 Decr. 1786.
P.S. Since writing the preceeding, the Portuguese Ambassador has pressed me to hint, that the present moment is favorable to push our Treaty with his Court. I answered generally that I was not well informed on what it now stood to give my opinion. I therefore merely repeat this for your Information. He also insinuated that we might make mutual arrangements for repressing the piracies of the Barbaresque Powers. I am &c.
W.C.

 